Exhibit 10.2

 

NON-COMPETITION AND DE BONUS AWARD AGREEMENT

 

This Non-Competition and DE Bonus Award Agreement (this “Agreement”) is being
executed and delivered as of May 12, 2015 by Colin Heffron (“Participant”), in
favor and for the benefit of BGC Partners, Inc., a Delaware corporation
(“BGCP”).  For purposes of this Agreement, the term “BGCP Group” shall mean BGCP
and each of its Affiliates, which shall include, without limitation, following
the Offer Closing, GFI Group, Inc. (the “Company”) and any Affiliates thereof. 
This Agreement is being provided to Participant pursuant to the Tender Offer
Agreement (as defined below).  Capitalized terms not otherwise defined in the
body of this Agreement are otherwise defined in Section 22 of this Agreement.

 

RECITALS

 

WHEREAS, BGCP, BGC Partners, L.P. (“Purchaser”) (an operating subsidiary of
BGCP) and the Company have entered into a Tender Offer Agreement, dated as of
February 19, 2015 (the “Tender Offer Agreement”), pursuant to which the parties
thereto have agreed to make certain representations, warranties, covenants and
agreements in connection with BGCP’s cash tender offer to purchase all of the
outstanding shares of common stock of the Company (the “Offer”, and the
acceptance for payment of shares of the Company’s common stock pursuant to and
subject to the terms of the Offer upon expiration of the Offer, the “Offer
Closing”).

 

WHEREAS, as of the date hereof, Participant is employed by the Company, and as a
condition and mutual inducement to the Offer Closing, and to preserve the value
and goodwill of, among other things, the GFI Brand being acquired by BGCP after
the Offer Closing and to protect the trade secrets of the Company, the Tender
Offer Agreement contemplates, among other things, that Participant and BGCP
shall enter into this Agreement and that this Agreement shall become effective
upon the Offer Closing.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises made herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, BGCP and Participant hereby agree as follows:

 

1.                                    Effective Date. This Agreement is
effective as of the date on which the Offer Closing occurs (the “Offer Closing
Date”), subject to Participant’s employment with the Company on such date.

 

2.                                    Determination of Distributable Earnings
Bonus Pool.

 

(a)                               For purposes of this Agreement, “Distributable
Earnings” for each Earnings Period shall (except as noted below) be based on the
methodology described and reflected in BGCP’s quarterly or annual earnings
releases, as applicable, with such releases and/or parts thereof filed with or
furnished to (as the case may be) the United States Securities and Exchange
Commission, used to determine what are designated “pre-tax distributable
earnings” in such releases, in respect of the then most recent corresponding
period (e.g., FY 2015 for Q3 and Q4 2015, and FY 2016 for Q1 and Q2 for 2016,
for the first Earnings Period) as applied to the GFI Brand taken as a whole and
not solely based on segment reporting (e.g., including allocations of corporate
overhead such as executive management beyond any segment), and further as such
results may be then further adjusted upward or downward, as applicable, to
reflect: (i) any cash charges or other expenses or receipts that are not
otherwise included in the calculation of Distributable Earnings that affect the
cash flow of the GFI Brand (as described above) for a particular calculation
period (e.g., litigation settlements), (ii) the fully-allocated cost or benefit
of any employees, consultants, or independent contractors which are assigned to
or moved from the GFI Brand, (iii) 50% of the amortization cost attributed to
the awards pursuant to the Retention Bonus Pool established by GFI pursuant to
Section 5.5(a) of the Tender Offer Agreement, (iv) cash capital charges for
capital employed but only to the extent of capital in excess of that used by the
GFI Brand immediately subsequent to the Offer Closing, (v) any adjustments of
accruals to reflect any forfeiture, as a result of the failure to satisfy the
conditions set forth in this Agreement, of a DE Bonus Award, (vi) any
compensation (including deferred cash awards issued pursuant to Section 5.17 of
the Tender Offer Agreement) of GFI Brand employees, consultants or independent
contractors for which a charge has been taken in respect of the DE Measurement
Period that is reversed in respect of the DE Measurement Period, solely to the
extent that such charge was previously taken into account in respect of the DE
Measurement Period for purposes of adjusting Distributable Earnings and
(vii) with respect to each Earnings Period, a reduction of $5,000,000.

 

1

--------------------------------------------------------------------------------


 

Distributable Earnings (A) shall include the fully allocated expenses associated
with the GFI Brand taken as a whole and not solely based on segment reporting,
(B) shall not include any amounts generated by the Trayport and FENICS
businesses of the Company, other than the payment, if any, of net market data
fees by such FENICS business to the IDB business of the GFI Brand with respect
to market data as shall be produced by the IDB business of the GFI Brand and
(C) shall not include any interest expense in respect of the Indenture dated as
of July 19, 2011, between GFI and The Bank of New York Mellon Trust Company, N.
A., as Trustee, relating to the Senior Notes due 2018, together with any
supplemental indentures thereunder and including the terms and provisions of the
Senior Notes due 2018.

 

(b)                              The amount of the Distributable Earnings Bonus
Pool shall be determined no later than the ninetieth (90th) day after the end of
the DE Measurement Period (the date of such determination, the “Determination
Date”), and shall be reasonably determined by BGCP with an attestation report
from BGCP’s independent auditor using agreed upon procedures that the amount of
the Distributable Earnings Bonus Pool has been calculated consistent with the
methodology set forth in Section 2(a).

 

3.                                    DE Bonus Award Grant.

 

(a)                               Effective as of the Offer Closing, and subject
to (i) Participant’s continued compliance with the terms and conditions of each
of the restrictive conditions, obligations and covenants contained in Section 4
and 5 in accordance with the terms of this Agreement, and continued compliance
with the terms and conditions of any other restrictive conditions, obligations
and covenants (including the provision of remedies for BGCP and its Affiliates
in the event that Participant fails to comply with any such conditions,
obligations and covenants) that may be contained in any written employment or
other written agreement duly executed by the parties thereto to which
Participant is or becomes a party with BGCP or any of its Affiliates (including,
without limitation, the Company) (which other conditions, obligations and
covenants shall be in addition to, and not superseded by, the covenants
contained in this Agreement) (all such conditions, obligations and covenants
collectively, the “Covenants”), and (ii) the further terms and conditions of
this Agreement, Participant is hereby granted a DE Bonus Award.

 

(b)                              Participant’s DE Bonus Award will include the
number of BGCH Partnership Awards equal to (i) the DE Bonus Award Amount,
divided by (ii) the arithmetic average of the daily volume-weighted average
trading price of one BGCP Share on the NASDAQ (or any other securities exchange
on which BGCP Shares are listed) during the regular trading session (and
excluding pre-market and after-hours trading) over the ten (10) trading days
immediately preceding July 1, 2018 (such resulting number of BGCH Partnership
Awards that shall be granted shall be Participant’s “DE Partnership Awards”). 
On or promptly after the date on which this Agreement is fully executed,
Participant shall receive an advance in respect of Participant’s DE Bonus Award
in an amount equal to $5,000,000 (the “Advance Amount”), in the form of a
forgivable note, subject to Participant’s prior execution of such note in the
form attached hereto as Annex A (the “Note”), on terms consistent with those
used for other employees of BGCP entities, which shall include the following
terms:  (i) the net amount Participant shall receive in cash will be equal to
$3,750,000 (the “Net Amount”), (ii) such Note shall be forgiven on October 1,
2018, subject to (x) Participant’s continued employment with, and neither having
given nor received notice of termination of employment with respect to, BGCP or
an Affiliate thereof through such date and (y) Participant’s compliance with all
obligations under this Agreement, the BGCH Partnership Agreement, and
Participant’s employment agreement with the Company and Purchaser, including the
Covenants, through such date, (iii) if such Note is forgiven pursuant to its
terms, and the aggregate amount of all income and payroll taxes required to be
withheld exceeds $1,250,000, then an amount equal to such excess (the “Excess
Withholding Amount”) shall be deducted from Participant’s DE Bonus Award, and
(iv) in the event of a breach by Participant of any Covenant or the BGCH
Partnership Agreement after such Note has been forgiven, then Participant shall
be obligated to repay BGCP or any Affiliate thereof an amount equal to the sum
of (x) the Net Amount and (y) the amount of the tax benefit to Participant as a
result of such repayment, if any (it being understood that Participant shall be
obligated to claim a deduction in respect of such repayment if Participant is
permitted to do so under applicable tax laws).

 

2

--------------------------------------------------------------------------------


 

Such Note shall facilitate collection by BGCP or its Affiliate of the Advance
Amount in the event of a breach by Participant of any Covenant or the BGCH
Partnership Agreement, in addition to all other remedies for any such breach as
otherwise provided in this Agreement or otherwise.

 

(c)                               Participant shall forfeit his DE Bonus Award
if his employment is terminated by the Company for Cause (as defined in
Participant’s employment agreement with the Company and BGC Partners, L.P. dated
as of April 30, 2015) or by him for any reason, in each case prior to the
Determination Date. For the avoidance of doubt, Participant shall not forfeit
his DE Bonus Award merely as a result of a termination of his employment under
other circumstances not described in the immediately prior sentence, provided,
however, that, in all cases, Participant’s right to the DE Bonus Award remains
subject to the other eligibility or forfeiture provisions contained in Sections
3, 6, and 7 of this Agreement and any related agreements and provisions
referenced therein (including, without limitation, any restrictive covenants).

 

(d)                              If Participant’s DE Bonus Award has not been
forfeited prior to the Determination Date, then effective as of the first day of
the first calendar quarter commencing after the Determination Date, Participant
shall be granted the DE Partnership Awards, with respect to which, during the
five-year period that immediately follows the Determination Date (the “Exchange
Restriction Period”),  such DE Partnership Awards shall be released, in equal
installments on an annual basis, from the transfer and exchange restrictions
otherwise applicable to such equity awards under the BGCH Partnership Agreement,
in accordance with and pursuant to the terms of the BGCH Partnership Agreement,
subject in all instances to Participant’s continued compliance with the
Covenants through each applicable release date.

 

(e)                               In addition to the other forfeiture provisions
contained in this Agreement, Participant shall immediately forfeit his DE Bonus
Award and all rights to BGCH Partnership Awards upon the first to occur of any
of the following events: (i) Jersey Partners, Inc. (“JPI”) fails to make an
irrevocable Election during the Election Period (each such term as defined in
the Tender Offer Agreement); (ii) following such Election, JPI fails to comply
with all actions reasonably requested by BGCP to complete the Back-End Mergers
on terms consistent with those set forth in Section 5.16 of the Tender Offer
Agreement (it being agreed by BGCP that JPI shall not be required to make any
representations or warranties regarding its business (as such term is defined in
the Tender Offer Agreement) other than a representation and warranty by JPI that
BGCP shall not assume any asset or liability of JPI or any of its Affiliates
other than the Shares (as such terms are defined in the Tender Offer
Agreement)).

 

3

--------------------------------------------------------------------------------


 

4.                                    Restrictive Covenants.

 

(a)                               Participant covenants and agrees that he shall
not, at all times while employed by any member of the BGCP Group, whether prior
to, on or after the Determination Date, but in any event through the
Determination Date and for a period of seven (7) years following the later of
the Determination Date or the termination of Participant’s employment with the
BGCP Group for any reason, which 7-year period, for the avoidance of doubt, may
commence during or after the Exchange Restriction Period, (all such periods,
collectively, the “Restricted Period”), directly or indirectly, alone or by
action in concert with others (including with or through any Representative):

 

(i)                                  solicit, induce, or influence, or attempt
to solicit, induce or influence, any partner, employee or consultant of BGCP or
any of its Affiliates, or any member of the Cantor Group (as defined herein) to
terminate their employment or other business arrangements with BGCP or any of
its Affiliates or any member of the Cantor Group, or to engage in any Competing
Business or hire, employ, engage (including as a consultant or partner) or
otherwise enter into a Competing Business with any such Person;

 

(ii)                              solicit any of the customers of BGCP or any of
its Affiliates, or any member of the Cantor Group (or any of their employees),
induce such customers or their employees to reduce their volume of business
with, terminate their relationship with or otherwise adversely affect their
relationship with, BGCP or any of its Affiliates or any member of the Cantor
Group;

 

(iii)                          do business (if such business would constitute a
Competing Business) with any person who was a customer of BGCP or any of its
Affiliates or any member of the Cantor Group during the twelve (12) month period
prior to the applicable date during the Restricted Period on which a
determination of whether any such activity constitutes a Competing Business is
being made for purposes of this Agreement;

 

(iv)                          directly or indirectly engage in, represent in any
way, or be connected with, any Competing Business, competing with the business
of BGCP or any of its Affiliates or any member of the Cantor Group, whether such
engagement shall be as an officer, director, owner, employee, partner,
consultant, Affiliate, investor, creditor or other participant in any Competing
Business;

 

(v)                              assist others in engaging in any Competing
Business in the manner described in the foregoing clause (iv);

 

(vi)                          take any action that results directly or
indirectly in revenues or other benefit for Participant or any third party that
is or could be considered to be engaged in any activity of the nature set forth
in clauses (ii) through (v) above;

 

(vii)                      make or participate in the making of (including
through any of Participant’s Representatives) any comments to the media (print,
broadcast, electronic or otherwise) that are disparaging regarding (A) BGCP, any
member of the Cantor Group or any of their Affiliates, or (B) the senior
executive officers of  BGCP, any member of the Cantor Group  or any of their
Affiliates, or are otherwise contrary to the interests of BGCP, any member of
the Cantor Group or any of their Affiliates, as determined by the General
Partner in its sole and absolute discretion;

 

(viii)                  breach Participant’s duty of loyalty to the Partnership
(as defined below);

 

(ix)                          take advantage of, or provide another person with
the opportunity to take advantage of, a “corporate opportunity” (as such term
would apply to the Partnership if it were a corporation) including opportunities
related to intellectual property, which for this purpose shall require granting
BGC Partners, LLC (the “General Partner”) a right of first refusal for the
General Partner to acquire any assets, stock or other ownership interest in a
business being sold by Participant or any Affiliate of Participant, if an
investment in such business would constitute a “corporate opportunity” (as such
term would apply to the Partnership if it were a corporation), that has not been
presented to and rejected by the General Partner or that the General Partner
rejects but reserves for possible further action by the General Partner in
writing, unless otherwise consented to by the General Partner in writing in its
sole and absolute discretion; or

 

4

--------------------------------------------------------------------------------


 

(x)                              otherwise take any action to harm, that harms,
or that reasonably could be expected to harm BGCP or any of its Affiliates, or
any member of the Cantor Group, including, without limitation, any breach of the
provisions of Section 4(c) below.

 

(b)                              Notwithstanding the foregoing, nothing in this
Section 4 shall prohibit Participant from acquiring or owning, in accordance
with BGCP’s policies and procedures regarding personal securities transactions
(for so long as Participant is an employee of BGCP or one of its Affiliates),
less than one percent (1%) of the outstanding securities of any class of any
corporation that are listed on a national securities exchange or traded in the
over-the-counter market.  The determination of whether Participant breaches the
Covenants set forth in Section 4(a) or Section 4(c) shall be made in good faith
by the Chairman of BGCP.

 

(c)                               Confidentiality.

 

(i)                                  In addition to any other obligations set
forth in this Agreement, Participant recognizes that confidential information
has been and will be disclosed to such Participant by the Partnership (as
defined herein) and members of the BGCP Group (including but not limited to the
Company and the GFI Brand). Participant expressly agrees, at all times on and
after the date of this Agreement, whether or not at the time a member of the
Partnership (a “Partner”) or providing services to the Partnership, any member
of the BGCP Group (including, without limitation, as an employee of the Company
and the GFI Brand), to (A) maintain the confidentiality of, and not disclose to
any Person without the prior written consent of BGCP, any financial, legal or
other advisor to BGCP, any information relating to the business, clients,
affairs or financial structure, position or results of the Partnership or its
Affiliates (including the Company and the GFI Brand) or any dispute that shall
not be generally known to the public or the securities industry and (B) not to
use such confidential information other than for the purpose of evaluating such
Participant’s investment in the Partnership, if applicable, or in connection
with the discharge of any duties to the Partnership or any member of the BGCP
Group (including the Company and the GFI Brand) the Participant may have in such
Participant’s capacity as an officer, director, employee or agent of any member
of the BGCP Group (including the Company and the GFI Brand).

 

(ii)                              In the event that any third party requests
information from Participant (whether during the period in which Participant is
a Partner or otherwise during the Restricted Period), regarding any matter
related to Participant’s employment by any member of the BGCP Group (including
the Company and the GFI Brand) or Participant’s role as a Partner, as the case
may be, Participant will promptly contact and notify the General Counsel of BGCP
before responding to such requests for information, so that BGCP may take
appropriate action to protect the Partnership’s and the BGCP Group’s interests.
However, Participant shall not have any obligation to contact and notify the
General Counsel of BGCP prior to any such timely discussions between Participant
and his legal counsel or his certified public accountant.

 

5

--------------------------------------------------------------------------------


 

(iii)                          In the event that Participant is subpoenaed, or
asked, to testify as a witness or to produce documents in any legal or
administrative or other proceeding related to the Partnership or any member of
the BGCP Group (whether during the period in which Participant is a Partner or
otherwise during the Restricted Period), or otherwise required by law to
disclose confidential information, Participant will promptly notify the
Partnership and BGCP of such subpoena or request and meet with Partnership
Representatives for a reasonable period of time prior to any such appearance or
production.

 

(iv)                          So long as Participant shall have complied with
his obligations under clauses (ii) and (iii) of Section 4(c), if, after a
reasonable period after Participant notifies the Partnership and BGCP of any
request or subpoena, the Partnership and BGCP are not able to obtain a
protective order or other appropriate protection of such information, then
Participant may make such disclosures, notwithstanding any other restrictions
contained in this Agreement.

 

(d)                              Definitions.  For purposes of this Agreement,
the following terms shall have the following meaning:

 

“Cantor Group” means, collectively, Cantor Fitzgerald, L.P., a Delaware limited
partnership, its subsidiaries, and the limited and general partnerships,
corporations or other entities owned, controlled by or under common control with
BGCP or BGC Holdings, L.P., a Delaware limited partnership (the “Partnership”).

 

“Competing Business” means an activity that (w) involves the development and
operations of voice, hybrid or electronic trading systems, (x) involves the
conduct of the wholesale or institutional brokerage business, (y) consists of
marketing, manipulating or distributing financial price or other information of
a type supplied by BGCP or any of its Affiliates or any member of the Cantor
Group to information distribution services or (z) competes with any other
business conducted by BGCP or any of its Affiliates, or any member of the Cantor
Group if such business was first engaged in by BGCP or any of its Affiliates or
any member of the Cantor Group or BGCP or any of its Affiliates or any member of
the Cantor Group took substantial steps in anticipation of commencing such
business and prior to the applicable date during the Restricted Period that a
determination of whether any such activity constitutes a Competing Business is
being made for purposes of this Agreement; including, for the avoidance of
doubt, on and after the Offer Closing Date, any business activity, wholly or
partly, in the same or similar business operated by (including providing
services or products similar to or that compete with the products and/or
services offered or contemplated by) the Company and its Affiliates (including
the GFI Brand), or any such business which is contemplated by the Company or its
Affiliates for which the Company or any Affiliate has taken preparatory steps at
the later of the Determination Date or the date Participant ceases to provide
services to the BGCP Group (including without limitation the GFI Brand).

 

“Representatives” means, with respect to any Person, the Affiliates, directors,
officers, employees, general partners, agents, accountants, managing member,
employees, counsel and other advisors and representatives of such Person,
including immediate family members.

 

5.                                    Severability of Covenants. The Covenants
contained in Section 4 shall be construed as a series of separate covenants. 
If, in any judicial proceeding, a court refuses to enforce any of such separate
covenants (or any part thereof), then BGCP and Participant agree that such
unenforceable covenant (or such part) shall be eliminated from this Agreement to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced. In the event that the provisions of Section 4 are
deemed to exceed the time, geographic or scope limitations permitted by
applicable law, then BGCP and Participant agree that such provisions shall be
reformed to the maximum time, geographic or scope limitations, as the case may
be, permitted by applicable law.

 

6

--------------------------------------------------------------------------------


 

6.         Participant Acknowledgements and Further Agreements.

 

(a)        Participant acknowledges that (i) Participant has a substantial
interest in the Company and is a key employee of the Company; (ii) the goodwill
associated with the existing business, customers and assets of the Company prior
to the Offer Closing is an integral component of the value of the Company to
BGCP and is reflected in the consideration payable in connection with the Offer
Closing; and (iii) Participant’s agreement as set forth herein is necessary to
preserve the value of the Company for BGCP following the Offer Closing.
Participant also acknowledges and agrees that the provisions of this Agreement,
specifically including of Section 4, are reasonable in scope and duration and
are necessary to protect the interests of BGCP and the Company, including,
without limitation, because, among other things: (A) the Company and BGC are
engaged in a highly competitive industry; (B) Participant has had unique access
to the trade secrets and know-how of the Company, including, without limitation,
the plans and strategy (and, in particular, the competitive strategy) of the GFI
Brand; and (C) Participant believes that this Agreement provides no more
protection than is reasonably necessary to protect BGCP’s legitimate interest in
the goodwill, trade secrets and confidential information of the Company.

 

(b)        Participant further acknowledges and agrees that BGCP may condition
the receipt of any BGCH Partnership Award hereunder upon: (i) the execution of a
release of claims against the BGCP Group, substantially in the form that
Partners are required to execute pursuant to Section 12.02(k) of the BGCH
Partnership Agreement; and (ii) the receipt of a certification, in form and
substance reasonably acceptable to BGCP and consistent with any such
certification required of any other Partner pursuant to Section 12.02(c)(vii) of
the BGCH Partnership Agreement, that such Person has not engaged in any of the
activities described in Section 4, and that Participant shall be liable for all
damages (including any payments received in respect of any BGCH Partnership
Award under the BGCH Partnership Agreement made as a result of a false
certification) resulting from the inaccuracy of any such certification,
consistent with the provisions of Section 12.02(c)(vii) of the BGCH Partnership
Agreement.  Participant further agrees that execution of this Agreement shall be
deemed to constitute execution of the BGCH Partnership Agreement as a Partner,
effective as of the Determination Date.

 

7.         Remedies. Participant and BGCP agree that any remedy at law for any
breach of this Agreement is and will be inadequate, and in the event of a breach
or threatened breach by Participant of any of the Covenants (to be determined in
the good faith determination of the Chairman of BGCP), at any time during the
Restricted Period, BGCP and its Affiliates shall be entitled to an injunction
restraining Participant from breaching or otherwise violating any provision of
this Agreement without proof of special damages or the posting of any bond or
other security, as well as all other legal and equitable remedies. Participant
agrees not to oppose the granting of injunctive or other equitable relief as a
remedy and agrees to waive any requirement for the securing or posting of any
bond in connection with such remedy. Nothing herein contained shall be construed
as prohibiting BGCP or any of its Affiliates from pursuing any other remedies
available to it for such breach or threatened breach during the Restricted
Period, including, without limitation, the immediate termination by BGCP of all
of Participant’s rights under this Agreement (including the forfeiture by
Participant of any DE Partnership Awards delivered to Participant and immediate
cessation of Participant as a Partner without consideration in respect thereof),
the immediate return by Participant to BGCP of any DE Partnership Awards (or the
value thereof) or cash or BGCP Shares transferred to Participant under this
Agreement or the DE Partnership Awards (including pursuant to the BGCH
Partnership Agreement), and the recovery of damages from Participant generally.
In addition, if Participant is determined to have breached any of the Covenants
at any time during the Restricted Period, Participant shall indemnify BGCP and
its Affiliates for and pay any resulting attorney’s fees and expenses of BGGP
and its Affiliates incurred to enforce any of the terms of this Agreement.

 

8.         Non-Exclusivity. The rights and remedies of BGCP and its Affiliates
hereunder are not exclusive of or limited by any other rights or remedies that
BGCP and its Affiliates may have, whether at law, in equity, by contract or
otherwise, all of which shall be cumulative (and not alternative).

 

7

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing, the rights and remedies of
BGCP and its Affiliates hereunder, and the obligations and liabilities of
Participant hereunder, are in addition to their respective rights, remedies,
obligations and liabilities under the law of unfair competition,
misappropriation of trade secrets and the like. This Agreement does not limit
Participant’s obligations or the rights of BGCP (or any Affiliate of BGCP) under
the terms of any other agreement between Participant and BGCP (or any Affiliate
of BGCP).

 

9.         Notices. All notices, requests, claims, demands and other
communications under this Agreement will be in writing and will be deemed to
have been sufficiently given and delivered for all purposes when delivered by
hand, by facsimile (with a written or electronic confirmation of delivery), five
(5) days after being sent by certified or registered mail, postage and charges
prepaid, return receipt requested, or two (2) days after being sent by overnight
delivery providing receipt of delivery, to (or to such other address as may be
specified by a party in writing from time to time by similar notice):

 

(i)         if to BGCP or the Partnership, to:

 

BGC Partners, Inc.

499 Park Avenue

New York, NY 10022

Attn:  General Counsel

Fax:  (212) 829-4708

 

(ii)        if to Participant, to the address then on file for Participant at
the Company.

 

10.       Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision (or part thereof) of this Agreement shall
be deemed prohibited or invalid under such applicable law, such provision (or
part thereof) shall be ineffective to the extent of such prohibition or
invalidity, and such prohibition or invalidity shall not invalidate the
remainder of such provision or the other provisions of this Agreement. The
parties agree to replace such prohibited or void provision of this Agreement
with a valid and enforceable provision that will achieve, to the extent
possible, the economic, business and other purposes of such prohibited or void
provision.

 

11.       Governing Law; Consent to Service of Process; Trial by Jury;
Attorneys’ Fees.  This Agreement will be governed by and construed in accordance
with the laws of the State of Delaware without giving effect to the principles
of conflicts of laws thereof.  Any disputes, differences or controversies
arising under this Agreement shall be heard solely in, and resolved by, a judge
either in a court sitting in a New York County, City, or State, the State of
Delaware, or in the county in which Participant’s assigned BGCP or Affiliate
office is located, if such office location is outside of New York State.
Wherever the dispute is resolved, Participant and BGCP agree and understand that
any trial will not be before a jury, and both Participant and BGCP waive any
jury trial right.  To the maximum extent permitted by law, Participant and BGCP
waive any right to seek any damages that are not solely compensatory in nature.
This waiver includes waiver of damages that are not solely compensatory, whether
special, exemplary, multiple (e.g., treble), or punitive damages or penalties,
or amounts in the nature of special, exemplary, multiple, or punitive damages or
penalties or by any other name. Participant and BGCP make this waiver regardless
of the nature or form of the claim or grievance. If the law does not permit this
waiver for a particular claim, then the law overrides this waiver, but only for
a claim or damage where the law requires overriding this waiver.  If an
applicable statute or another agreement discusses awards of attorneys’ fees,
such statute or agreement will apply.

 

8

--------------------------------------------------------------------------------


 

12.       Waiver. No failure on the part of any party to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
party in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy; and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy. No party shall be deemed to have waived any claim arising
out of this Agreement, or any power, right, privilege or remedy under this
Agreement, unless the waiver of such claim, power, right, privilege or remedy is
expressly set forth in a written instrument duly executed and delivered on
behalf of the waiving party; and any such waiver shall not be applicable or have
any effect except in the specific instance in which it is given.

 

13.       Entire Agreement. This Agreement, and the other agreements referred to
herein, including any agreements containing Covenants, set forth the entire
understanding of Participant and BGCP relating to the subject matter hereof and
supersedes all prior agreements and understandings, both written and oral,
between any of such parties relating to the subject matter hereof. Participant
understands and agrees that he has had an opportunity to seek his own counsel in
his review of this Agreement.

 

14.       Amendments. This Agreement may not be amended, modified, altered, or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of BGCP and Participant.

 

15.       Assignment. This Agreement and all obligations hereunder are personal
to Participant and BGCP and may not be transferred or assigned by Participant or
BGCP at any time; provided, however, that BGCP may assign this Agreement or any
of the rights, interests or obligations hereunder, in whole or in part, to an
Affiliate or Affiliates thereof; provided that any such assignment shall not
release BGCP of its obligations hereunder unless such assignment shall be made
to an Affiliate having assets sufficient to satisfy BGCP’s obligations
hereunder.

 

16.       Third-Party Beneficiaries. Except as specifically provided in
Section 7 above and in this Section 16, nothing in this Agreement, express or
implied, is intended to or shall confer upon any person or entity, other than
the Parties, any legal or equitable right, benefit, or remedy of any nature
whatsoever under or by reason of this Agreement; provided, however, that the
Parties acknowledge and agree that each of BGCP’s Affiliates, any successor in
interest to BGCP or any of its Affiliates by merger, consolidation,
reorganization, or otherwise, and each of their respective successors and
permitted assigns are intended third party beneficiaries of this Agreement
entitled to enforce the terms and conditions of this Agreement and entitled to
all legal and equitable remedies in the event Participant breaches or threatens
to breach, or otherwise violates, any of the Covenants or other provisions of
this Agreement. For avoidance of doubt, for purposes of this Section 16,
successors and permitted assigns shall be limited to those successors and
permitted assigns provided for in Section 15 of this Agreement.

 

17.       Binding Nature. This Agreement will be binding upon each of BGCP,
Participant and their respective representatives, executors, administrators,
estate, heirs, successors and assigns, and will inure to the benefit of BGCP and
its successors and assigns.

 

18.       Headings. The descriptive headings in this Agreement have been
inserted for convenience only and shall not be deemed to limit or otherwise
affect the construction of any provision thereof or hereof.

 

19.       Execution. This Agreement in unsigned form does not become an offer of
any kind and does not become capable of acceptance until executed by
Participant, and at such time, this Agreement is capable of contract formation
by signature by a duly authorized officer of BGCP; this Agreement shall be
effective only when executed by both Participant and a duly authorized officer
of BGCP, and upon such shall be binding and enforceable. This Agreement may be
executed by facsimile and .pdf and in counterparts, each of which shall be
deemed an original and all of which when taken together shall constitute but one
and the same instrument.

 

9

--------------------------------------------------------------------------------


 

20.       Miscellaneous.  The DE Bonus Award shall not count toward, be
substituted in lieu of, or be considered in determining, payments or benefits
due to Participant under any other plan, program or agreement of BGCP or any of
its Affiliates.  Where applicable, grants of BGCH Partnership Awards, or any
shares of BGCP Shares issued or issuable upon exchange thereof, shall be issued
and administered pursuant to the BGC Participation Plan and the BGC LTIP Plan,
as applicable.

 

21.       Section 409A.  This Agreement intended to comply with the provisions
of Section 409A of the Internal Revenue Code of 1986, as amended and the
Department of Treasury Regulations and other interpretive guidelines issued
thereunder (“Section 409A”), or an exemption thereto, and if the DE Bonus Award
qualifies for the “short-term deferral” or “separation pay” exception it shall
be paid under the applicable exception to the greatest extent possible. 
Notwithstanding any provision of this Agreement to the contrary, in the event
that BGCP determines that any amounts payable hereunder will be immediately
taxable to a Participant under Section 409A, BGCP reserves the right (without
any obligation to do so or to indemnify a Participant for failure to do so) to
(a) adopt such amendments to this Agreement and appropriate policies and
procedures, including amendments and policies with retroactive effect, that BGCP
determines to be necessary or appropriate to preserve the intended tax treatment
of the benefits provided by this Agreement, to preserve the economic benefits of
this Agreement and/or (b) take such other actions as BGCP determines to be
necessary or appropriate to exempt the amounts payable hereunder from
Section 409A or to comply with the requirements of Section 409A and thereby
avoid the application of penalty taxes thereunder.  No provision of this
Agreement shall be interpreted or construed to transfer any liability for
failure to comply with the requirements of Section 409A to BGCP or any of its
Affiliates, employees, or agents.  Notwithstanding any provision to the contrary
in this Agreement, to the extent required by Section 409A, any reference to a
termination of employment shall be deemed to occur only if such termination
constitutes a “separation from service” within the meaning of Section 409A, and
for purposes of Section 409A, any right of a Participant who is a “specified
employee” (within the meaning of Section 409A) to receive payment of deferred
compensation within the meaning of Section 409A upon a separation from service
shall be delayed for six months and one day, to the extent necessary for such
form of payment to comply with the requirements of Section 409A.

 

22.       Certain Definitions.  As used in this Agreement, the following terms
have the meanings specified in this Section 22.

 

(a)        “Affiliate” means, with respect to any Person, at the time of
determination, any other Person, whether now existing or hereafter arising, that
directly or indirectly, through one or more intermediaries, controls, or is
controlled by, or is under common control with, such first Person, where
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management policies of a Person, whether through
the ownership of voting securities, by contract, as trustee or executor or
otherwise (which shall include, for the avoidance of doubt, any Subsidiary, and
which after the Offer Closing shall include the Company).

 

(b)        “BGC Holdings” means BGC Holdings, L.P.

 

(c)        “BGC LTIP Plan” means the BGC Partners, Inc. Fifth Amended and
Restated Long Term Incentive Plan, as amended from time to time.

 

(d)        “BGC Participation Plan” means the BGC Holdings, L.P. Participation
Plan, as amended from time to time.

 

10

--------------------------------------------------------------------------------


 

(e)                               “BGCH Partnership Agreement” means that
certain Agreement of Limited Partnership of BGC Holdings, amended and restated
as of March 31, 2008, as amended from time to time.

 

(f)                                “BGCH Partnership Awards” means,
collectively, a grant of REUs and PREUs, with the ratio of REUs and PREUs to be
granted consistent with the ratio in which BGCP REUs and PREUs are distributed
to BGCP senior executives based in the United States.

 

(g)                               “BGCP Shares” means shares of Class A common
stock, par value $0.01 per share, of BGCP.

 

(h)                              “DE Bonus Award” means the right to receive a
grant of a number of BGCH Partnership Awards.

 

(i)                                  “DE Bonus Award Amount” means the gross
amount (in U.S. dollars) equal to the product of (x) a Participant’s DE Bonus
Pool Percentage and (y) the Distributable Earnings Bonus Pool, less the sum of
(A) the Advance Amount and (B) if the Note is forgiven pursuant to its terms as
described in Section 3(b) above, the Excess Withholding Amount, if any.

 

(j)                                  “DE Bonus Pool Percentage” means the
percentage of the Distributable Earnings Bonus Pool that is allocated to a
Participant as set forth on the signature page hereto.

 

(k)                              “DE Measurement Period” means the thirty-six
(36)-calendar month period beginning on July 1, 2015.

 

(l)                                  “Distributable Earnings Bonus Pool” will be
an amount equal to one times the average of the annual Distributable Earnings of
the GFI Brand for the Earnings Periods.

 

(m)                          “Earnings Period” means each of the three
successive twelve (12)-month periods, with the first such period beginning on
July 1, 2015.

 

(n)                              “GFI Brand” means, as applicable, (a) the IDB
Business or (b) the IDB Business operating as a GFI-branded division of
Purchaser or an Affiliate of Purchaser.

 

(o)                              “IDB Business” means the inter-dealer brokerage
business, as conducted by the Company and the Company’s Subsidiaries.

 

(p)                              “Person” means individual, firm, corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
joint stock company, limited liability company, governmental entity or other
entity of any kind, and shall include any successor (by merger or otherwise) of
such entity.

 

(q)                              “PREU” means a partnership unit of BGC Holdings
designated as a PREU issued pursuant to and in accordance with the terms of the
BGCH Partnership Agreement, the BGC Participation Plan and any applicable award
agreement thereunder.

 

(r)                                 “REU” means a partnership unit of BGC
Holdings designated as an REU, issued pursuant to and in accordance with the
terms of the BGCH Partnership Agreement, the BGC Participation Plan and any
applicable award agreement thereunder.

 

(s)                                “Securities” means, with respect to any
Person, any series of common stock or preferred stock, any ordinary shares or
preferred shares and any other equity securities, capital stock, partnership,
membership or similar interest of such Person, and any securities that are
convertible, exchangeable or exercisable into any such stock or interests,
however described and whether voting or non-voting.

 

11

--------------------------------------------------------------------------------


 

(t)         “Subsidiary” (and with the correlative meaning “Subsidiaries”), when
used with respect to any Person, means any other Person, whether incorporated or
unincorporated, of which (i) more than 50% of the Securities or other ownership
interests or (ii) Securities or other interests having by their terms power to
elect or appoint more than 50% of the board of directors or others performing
similar functions with respect to such corporation or other organization, is
directly owned or controlled by such Person or by any one or more of its
Subsidiaries.

 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------


 

In witness whereof, the undersigned have executed this Agreement as of the date
first above written.

 

 

BGCP PARTNERS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

Colin Heffron

 

 

 

DE Bonus Pool Percentage: 35%

 

 

 

 

 

[Signature Page to Non-Competition and DE Bonus Award Agreement
 between Colin Heffron and BGC Partners, Inc., dated as of May 12, 2015]

 

13

--------------------------------------------------------------------------------